Case 3:18-cv-00147-KRG-LPL Document 88 Filed 06/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLARENCE TAYLOR, )
) Civil Action No. 18 — 147]
Plaintiff, )
) District Judge Kim R. Gibson
V. ) Magistrate Judge Lisa Pupo Lenihan
)
SECRETARY JOHN E. WETZEL, ef )
al., )
)
Defendants. )
MEMORANDUM ORDER

 

On March 4, 2019, the Clerk of Court entered default against Defendant Gary Teet
(“Defendant Teet”), (ECF Nos. 20 & 21.) Subsequently, Plaintiff filed a Motion for Default
Judgment against Defendant Teet, which this Court granted by Order dated May 2, 2019. (ECF
Nos. 16 & 28.) Pursuant to that Order, a damages hearing was held before Magistrate Judge Lisa
Pupo Lenihan on July 18, 2019. (ECF No. 36.) On October 1, 2019, Judge Lenihan filed a
Report and Recommendation wherein she recommended that the Court award compensatory
damages against Defendant Teet in the amount of $30,000.00 and punitive damages against
Defendant Gary Teet in the amount of $50,000.00, for a total award of $80,000.00. (ECF No.
47.) To date, no objections have been field to the Report and Recommendation. Accordingly,

the following Order is now entered.

*

 

AND NOW, this’) | day of June, 2020;
IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 47) is

adopted as the Opinion of the Court.
Case 3:18-cv-00147-KRG-LPL Document 88 Filed 06/08/20 Page 2 of 2

IT IS FURTHER ORDERED that the Clerk of Court enter judgment against Defendant
Teet in the amount of $30,000.00 for compensatory damages and $50,000.00 for punitive

damages, for a total judgment award of $80,000.00.

  

ee

 

Kim R. Gibson
United States District Judge

Ce: Counsel of record
(Via CM/ECF electronic mail)
